                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

LANCE WELLS                                                                 PLAINTIFF

v.                         CASE NO. 5:18-CV-00052 BSM

SHANE GREEN, et al.                                                      DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 52] is adopted, Wells’s motion for summary

judgment [Doc. No. 51] is denied, and his motion for a scheduling order is denied as moot.

      Further, the recommended disposition [Doc. No. 60] is adopted, the facts are deemed

admitted, and the defendants’ motion for summary judgment [Doc. No. 53] is granted.

Additionally, the clerk is directed to change the name of defendant David Palmer to David

Ponder. The case is dismissed with prejudice.

       IT IS SO ORDERED this 9th day of May 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
